Citation Nr: 1629667	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a stomach disability, to include diverticulitis.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  A low back disability has not been present during the pendency of the claim.
 
2.  A stomach disability, to include diverticulitis, has not been present during the pendency of the claim.

3.  A bilateral foot disability has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a stomach disability, to include diverticulitis, have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an April 2008 letter, prior to the September 2008 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service personnel and treatment records, available private treatment records, and VA treatment records have been obtained. 
The Board acknowledges that no VA examinations were provided to the Veteran and that no VA medical opinions were obtained in response to the claims of entitlement to service connection for a low back disability, a stomach disability, or a bilateral foot disability.  VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence of record indicating that the Veteran has the claimed back, stomach, or foot disabilities or persistent or recurrent symptoms of those claimed disabilities that may be associated with the Veteran's service.  38 C.F.R. § 3.159(c)(4).  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to these claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims.





II.  Entitlement to Service Connection

The Veteran is seeking entitlement to service connection for a low back disability, a stomach disability, to include diverticulitis, and a bilateral foot disability.  He attributes these disabilities to his military service in the Army.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection will be granted on a direct basis when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


A.  Low Back Disability

The Veteran contends sustained an injury to his low back when he was involved in a motor vehicle accident while on active duty in July 1967.  

His service treatment records are silent for any evidence of a low back disability in active service.  These records confirm that the Veteran was involved in a motor vehicle accident while stationed in Germany but are negative for any complaints, treatment, or diagnosis of low back disability during service.

Similarly, post-service private and VA treatment records do not demonstrate any evidence of a low back disability during the period of the claim.  VA kinesiotherapy treatment notes from June and December 2012 show that the Veteran reported having low back pain.  However, the Board observes that pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board finds that service connection for a low back disability is not warranted because a disorder has not been present during the period of the claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication). 

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




B.  Stomach Disability

The Veteran claims that he has diverticulitis related to his military service.  Specifically, he asserts that he first developed a stomach condition during service sometime between 1967 and 1969 after he underwent a biopsy and removal of his gynecomastia tissue.  He believes that the removal of his gynecomastia tissue during service caused problems in his abdominal region and resulted in his current diverticulitis.

His service treatment records are silent for any evidence of a stomach disability, including diverticulitis, during active service.  Post-service private and VA treatment records also do not demonstrate any evidence of a stomach disability, including diverticulitis, during the period of the claim.

The Board finds that service connection for a stomach disability, including diverticulitis, is not warranted because a disorder has not been present during the period of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

C.  Bilateral Foot Disability

The Veteran asserts that he has a current bilateral foot disability related to his military service.  He claims that he was treated for a bilateral foot condition in service and that this condition developed as result of his job functions that involved walking and standing on the side of a narrow bridge edge.

The Veteran's service treatment records note that he was treated for mild athlete's foot in April 1967 and for mycotic lesions, dermatitis, and an ulcer formation on the right foot in November and December 1968.  There is no other evidence of treatment regarding the feet in the Veteran's service treatment records, and his November 1968 separation examination is negative for any abnormalities involving either of the Veteran's feet.

Post-service private and VA treatment records do not document complaints or treatment for any bilateral foot disability at any time during the period of the claim.  Without evidence of a current disability, the Veteran's claim cannot be granted.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disability is denied.

Service connection for a stomach disability, to include diverticulitis, is denied.

Service connection for a bilateral foot disability is denied




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


